*176OPINION DISIDENTE DEL
JUEZ ASOCIADO SR. AUDREY.
El fundamento de la mayoría de este tribunal en el pre-sente caso y en otro de las mismas partes sobre certiorari número 760 resuelto por este tribunal el día 17 de este mes y año es que la resolución de la Corte de Distrito de San Juan declarando a Doña Emilia Voight Vda. de Tiscber incapaz para administrar sus bienes y nombrándole como tutor a su bijo Otto Tiscber es nula, porque dicha señora no fué notificada de la petición becba para tal fin por cinco de sus siete hijos.
En la opinión de la mayoría se citan los casos de Chaloner v. Sherman, 242 U. S. 455 y de Simon y. Craft, 182 U. S. 427, como demostrativos de que la-petición en que solicitó la declaración de incapacidad debió ser notificada a la señora Voigbt; pero lo que se declaró en el caso de Cbaloner no fué que era necesaria la notificación al presunto incapaz sino que se babía cumplido con el estatuto de Nueva York que disponía tal notificación; y en el otro caso, procedente de .Alabama, lo que se decidió fué que al ser arrestada la señora Jetta Simon como consecuencia de la petición para que s¡e declarase su incapacidad se le entregó una copia del auto señalando día para la vista del caso, de acuerdo con el esta-tuto de Alabama. En esos dos casos se entregaron las men-cionadas copias a los dos locos, pues en efecto lo eran, y a esto quedó reducida la participación de ellos en el procedi-miento, pues la señora Simon no fué llevada ante el tribunal ni tampoco compareció Ghaloner, y ninguno de ellos tuvo representación en el juicio, siendo ambas declaraciones de incapacidad confirmadas.
Nuestro Código Civil en los artículos que regulan la de-claración de incapacidad de los locos, dementes y sordomudos mayores de edad no dispone que la petición solicitando la declaración de incapacidad sea notificada al presunto incapaz, como se dispone ahora por la mayoría de esta corte que debió hacerse, pero hace más que ordenar una simple noti-*177ficación, pues le nombra nna persona que la represente como defensor, disponiendo el artículo 252 qne cuando el fiscal fiace la petición de declaración de incapacidad en los casos, en el mismo especificados, la corte nombrará un defensor al presunto incapaz y que cuando la petición la hacen el cónyuge o los parientes autorizados para ello, será, defensor el’fiscal. De modo que en estos casos el fiscal es el defensor por auto-ridad expresa de la ley.
La petición de declaración de incapacidad en el presente caso fué hecha por hijos de la señora Yoight, por lo que era su defensor y representante legal el fiscal, quien fué notificado de la petición el mismo día en que fué presentada en la corte de distrito; notificación que por sí misma convirtió al fiscal en defensor de la señora Yoight. Por consiguiente no puede sostenerse, a mi entender, que no hubo un debido proceso de ley para la declaración de incapacidad en este caso pues tuvo un representante legal ante la corte. Es cierto que no aparece del récord taquigráfico del caso, que no está aprobado por la corte, que el fiscal estuviese presente cuando se practi-caron las pruebas, pero esto no es causa de nulidad del pro-cedimiento, con mayor motivo cuando constan en dicho récord las palabras “No me opongo” con la firma del fiscal, lo que demuestra que hizo un estudio de la prueba que fué presen-tada y que la encontró suficiente para la declaración de incapacidad.
Por lo expuesto entiendo que la declaración de incapa-cidad de la señora Yoight no es nula ni el nombramiento de tutor que fué hecho, y que por esto no debió declararse con lugar la petición de hábeas corpus en este caso.